Citation Nr: 1023172	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a migraine headache 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from May 1994 
to August 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which continued a previously assigned 
noncompensable rating for the Veteran's migraine headache 
disability.

The Veteran testified at a hearing before RO personnel in 
November 2008; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A migraine headache disability is manifested by 
subjective reports of four headaches per month with a 
decrease in frequency to one headache every other month after 
starting Topamax in February 2006 and increasing to 
approximately five headaches per month after her claim for an 
increased rating was denied in August 2007; none of the 
headaches was shown by competent and credible evidence to be 
prostrating.


CONCLUSION OF LAW

The criteria for a compensable rating for a migraine headache 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for a compensable rating for a 
migraine headache disability was received in August 2006.  
Thereafter, she was notified of the general provisions of the 
VCAA by the Winston-Salem RO in correspondence dated in 
September 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist her in 
completing her claim, identified her duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA.  In 
addition, it notified her of how VA determines the disability 
rating and effective dated when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in December 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
VA treatment records have been obtained and associated with 
her claims file.  The Veteran has also been provided with VA 
neurological examinations to assess the current nature of her 
migraine headaches disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's migraine headache disability is rated under 
Diagnostic Code 8100.

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

Factual Background and Analysis

The Veteran's application for an increased rating for a 
migraine headache disability was received in August 2006.  
Pursuant to 38 C.F.R. § 3.400(o), the Board will examine the 
record to determine whether within the year prior to the 
August 2006 receipt of the application for a higher rating, 
it was "factually ascertainable" that an increase in 
disability had occurred.  Thus, the Board must review the 
evidence from August 2005 and subsequent to determine whether 
a higher rating was merited for a migraine headache 
disability during any applicable time period.

In a VA treatment record dated in November 2005, the Veteran 
complained of more frequent migraine headaches, up to three 
to four a day.  In a VA neurological consultation note later 
than month, she described three to four migraines per month 
that last until treated with a cold medication that knocks 
her out and she goes to sleep; they are gone when she awakes.  
She also described tension headaches that occur three to four 
times weekly that resolve with two doses of Midrin.  
Treatment for migraines included Zolmitriptan (Zomig) at 
onset, may repeat in two hours.  Midrin and a muscle relaxer 
were prescribed for tension headaches.

In a VA follow-up neurological note dated in February 2006, 
the Veteran reported a light headache that she had for five 
days when she had a migraine that she slept off.  The 
migraine was accompanied by sonophobia, photophobia, and 
nausea.  She indicated that the mild headache comes under 
control with Midrin.  She stated that she averages four 
migraine episodes a month.  Treatment for migraines included 
Topiramate (Topamax), a migraine prevention medication, twice 
daily.  In a neurology clinic note dated in June 2006, she 
stated that she had had two migraines in the last three 
months since starting Topamax.  In a November 2006 neurology 
consultation note, she stated that her migraines had largely 
stopped since being placed on Topamax and Citalopram, though 
she occasionally has a migraine characterized by pounding 
bitemporal headache with photophobia, sonophobia, nausea, and 
increased pain when trying to move her head.  She reported 
that the last migraine headache occurred about three to four 
months ago.  She added that the preventive medications had 
been a tremendous help and if she does have a headache, Zomig 
(Zolmitriptan) quickly controls it.

In a VA neurology note dated in May 2007, the Veteran 
reported that Topamax as a prophylaxis and Zomig at the onset 
of acute migraine had been working extremely well; over the 
past six months she had one headache every other month with 
discomfort ameliorated very quickly with Zomig taken at 
onset.  She stated that this month had been very unusual, 
however, because she had three migraines.  She believed that 
she was under increased stress at her job and at home.  The 
neurologist suggested that she keep a headache diary and 
return if the headaches become more frequent.

Two days later in a May 2007 VA neurological examination 
report, the Veteran indicated that she had been taking 
Topamax for about six months, her headaches formerly occurred 
two or three times a month, and her longest period free of 
pain had been about six months.  She stated that she drives 
five minutes each day to work as a computer operator.  She 
also appeared for VA intestines and spine examinations on the 
same day.  She stated that she occasionally misses work due 
to intestinal symptoms and that she had missed two to three 
days at a time as a computer technician and had three 
incapacitating episodes in the past 12 months due to back 
problems.

The RO notified the Veteran of the continued noncompensable 
rating for her migraine headache disability in August 2007.

In correspondence dated in August 2007, the Veteran stated 
that she had migraine headaches at least two to three times a 
month and that she denied telling the May 2007 VA examiner 
that she had "EVER been pain free."

In a VA neurology consultation note dated in November 2007, 
the Veteran stated that she ran out of Topamax in June 2007 
and since then her migraines had increased to at least eight 
per month, up from one or two migraines per month on Topamax.  
The neurologist restarted Topamax and renewed Zomig.

In a VA neurological examination report dated in June 2008, 
the Veteran stated that she usually had four diffuse 
migraines per month and that she worked approximately 35 
hours per week with computers.  In a VA joints examination 
report from the same day, she stated that she worked daily 
doing computer repairs and servicing and that she rarely 
missed work.  She estimated that she may miss one or two days 
every one to two months because of her left ankle and carpal 
tunnel problems.  She also appeared for a VA intestines 
examination on the same day during which she reported that 
she sometimes had to leave work early due to intestinal 
problems.

In her substantive appeal (VA Form 9) dated in August 2008, 
she stated that she had four to five headaches per month, but 
did not run to the doctor for each prostrating attack.  In an 
August 2008 VA psychiatric assessment note two weeks later, 
she described a medical history of migraines that were better 
in recent months.

In November 2008 the Veteran testified under oath at a 
hearing before RO personnel that she left early from work 
once or twice a week due to headaches that lasted from two to 
six hours.  When asked to estimate the amount of time she 
missed from work due to headaches, she stated that she made 
up the hours that she missed and took a lot of sick leave.  
She added that she went in to work very early to get 
compensatory time for those instances when she left early and 
that she could not pursue a different job because her current 
employer was very liberal about her absences.  She stated 
that bed rest was one of the only methods that made the 
migraines go away and that her VA doctors recommended bed 
rest, but was not sure whether the recommendations were 
documented in her records.  She testified that she had not 
received any VA treatment for headaches since August.

The Veteran provided a migraine headache diary at the 
November 2008 hearing that described her symptoms between 
August and November 2008.  She began by noting that she 
arrived at work as early as possible every day between 6:00 
and 6:30 to earn comp time so she did not have to take so 
many sick leave or annual leave hours; her usual schedule was 
from 7:30 to 4:30.  She described five headaches in August, 
five in September, three in October, and one to date in 
November.  Triggers included lights, noise, and smells, and 
some headaches were accompanied by nausea and thumping in her 
eyes and temples.  Twice, she left work around lunch time, 
once at 1:00 p.m., and five times at 2:00 or 3:00 p.m.  She 
reported taking Motrin, Aleve, and Excedrin generally at 
onset and taking Zomig before going to sleep once she got 
home. 

Additional VA treatment records were requested through 
December 2008.  The only new record was a September 2008 
women's health note, in which she did not mention her 
service-connected migraine headache disability.

In June 2009 the Veteran's representative suggested that 
recent VA treatment records from October 2008 to the present 
should be reviewed in support of the Veteran's claim for a 
compensable rating.  He did not allege that her migraine 
headache disability had become worse.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a 
compensable rating for a migraine headache disability, and 
the claim must be denied.  

Initially, the Board acknowledges that the Veteran is 
competent to describe the frequency and characteristics of 
her migraine headache disability.  See 38 C.F.R. § 
3.159(a)(2) (2009) (defining "competent lay evidence").  
However, the Board finds that she is not a credible 
historian, particularly with respect to the severity of her 
headaches and effects of her migraine headaches on her work.  

Before she was notified by the RO of the continued 
noncompensable rating in August 2007, she described at least 
four migraine headaches per month with a dramatic decrease in 
the frequency of migraines after starting Topamax in February 
2006.  She also described "discomfort" at the onset of 
headaches, which resolved quickly after taking Zomig.  She 
stated that May 2007 was an unusual month and believed the 
increased frequency of three migraines that month may have 
been related to stress at home and at work.  After her claim 
for an increased rating was denied in August 2007, she 
reported approximately five migraine headaches per month.  
However, she provided conflicting accounts of her disability 
in August 2008, stating in her substantive appeal that she 
has up to five migraines per month, but telling a VA 
psychiatrist two weeks later that her migraines were better 
in recent months.  The different descriptions of her 
disability to VA medical personnel and VA rating specialists 
and the discrepancy between the improvement of her disability 
after starting medications in February 2006 and the reported 
increase in episodes after her claim for an increase was 
denied in August 2007 impeaches her credibility.

Similarly, there is no competent or credible evidence that 
her migraine headaches have been prostrating.  To be 
prostrated, by definition means one must be lying flat, 
"completely overcome and lacking vitality, will, or power to 
rise."  Merriam Webster's Collegiate Dictionary 998 (11th 
ed., 2007).  In VA treatment and examination reports as well 
as in statements made in support of her claim, she indicated 
that she works approximately 35 hours per week as a computer 
technician and typically earns one to one and a half hours 
per day of comp time by going to work early, though her 
regular schedule was from 7:30 to 4:30.  She also reported in 
June 2008 that she rarely misses work and testified in 
November 2008 that she made up any time that she missed by 
going to work early.  Yet, she also identified leaving work 
early for back problems, intestinal problems, and ankle and 
carpal tunnel problems.  Moreover, while she reported leaving 
work early several times per month for several months in a 
row due to headaches, none of the headaches has been 
described as prostrating.  Rather, the evidence shows that 
the Veteran regularly goes to work at least an hour early, 
has the flexibility to leave when needed, has apparently 
never required assistance from her coworkers to remove her 
from the office, and apparently drives herself home after the 
onset of headaches that typically occur after working for a 
full day.  Because there is no competent or credible evidence 
of prostrating attacks at any time, the claim for a 
compensable rating must be denied.   

The Board acknowledges the Veteran and her representative's 
contentions that her migraine headache disability is more 
severely.  However, the preponderance of the evidence is 
against the claim for a compensable rating.  Therefore, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings or credible lay evidence that 
would support the assignment of a compensable rating for a 
migraine headache disability.  Therefore, entitlement to a 
compensable rating for a migraine headache disability is not 
warranted.  The Board has considered staged ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
her employment as a computer technician or frequent periods 
of hospitalization related to this service-connected 
disability that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating.  While the Veteran alleges that she has had to leave 
work early several times per month for headaches, she also 
stated that she makes up the time by regularly going into 
work early to earn comp time, and objective medical findings 
are not indicative of any unusual or marked interference with 
her current employment (i.e., beyond that contemplated in the 
assigned noncompensable rating).  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for a migraine headaches 
disability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


